COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          In re David A. Chaumette

Appellate case number:        01-13-00957-CV

Trial court case number:      64769

Trial court:                  23rd District Court of Brazoria County, Texas


       Relator has filed a motion for clarification of the May 29, 2014 order of abatement,
which abates this original proceeding. In this regard, the abatement order is clarified as follows:
              This original proceeding and the interlocutory appeal, Robinson v. Black Sigma,
               LLC, 01-11-00917-CV, remain separate proceedings. Relator is not a party to the
               interlocutory appeal. Thus, relator need not file a bond under the interlocutory
               appeal cause number or any additional bond.

              Because of the related nature of some of the issues in this original proceeding and
               the interlocutory appeal—such as the voidness challenges raised in each
               proceeding to the September 1, 2011 temporary injunction—the two proceedings
               will be submitted to the Court at the same time, at a date yet to be determined.

              The Court will welcome additional briefing from the parties in the respective
               proceedings when the proceedings are reinstated by order of this Court.



       It is so ORDERED.


Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: June 3, 2014